DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/16/2021 has been considered and entered.  The response has been considered and found to be persuasive as Spagnoli et al. (US 2005/0082014) fails to teach the particular complexing agents of the claims.  Therefore, the previous rejections are withdrawn.  The rejection of claims 8 and 11 based on indefinite language are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excess" in claims 8, 11 is a relative term which renders the claim indefinite.  The term "excess" is not defined by the claim, the specification does not provide a standard for It is unclear what amounts of calcium hydroxide in the composition of the claims would be considered excess, thus making the claims ambiguous.  The presence of carbon hydroxide is understood as providing the recited excess.

Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9, 10, 12 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art by Jisheng E et al.(US 2009/0247437), Yamoka (US 2009/0072184) and Kunc et al. (US 3,249,537) teach grease compositions comprising complex soap but fails to teach the specific complexing agent of the claims or the claimed amount of the complexing agent.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s do not address the indefiniteness rejection of claims 8 and 11 but merely state that all rejections based on indefiniteness are overcome by the amendment.  The argument is not persuasive the claim language of claims 8 and 11 have not been amended to overcome the previous rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771